                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN

______________________________________________________________________________

PAIGE RADKE,

         Plaintiff,

         vs.                                                   Case No.

CITY OF WAUWATOSA and

JOHN DOES 1-10, in their individual capacities,

      Defendants.
______________________________________________________________________________

         NOW COMES the Plaintiff, Paige Radke, by her attorneys, Sperling Law Offices LLC,

by Attorney Michael S. Sperling and Attorney Patrick D. Bomhack, and as and for her complaint

alleges and shows to the Court as follows:

                                    NATURE OF THE CLAIM

1.       Plaintiff, Paige Radke brings this civil rights action pursuant to 42 U.S.C §1983. Plaintiff

     seeks damages for injuries sustained as a result of Defendants’ violations of her

     constitutional rights.

2.       This case arises from the City of Wauwatosa’s Proclamation of Emergency on September

     30, 2020, unilaterally and unlawfully made by City of Wauwatosa Mayor Dennis McBride in

     anticipation of civil unrest following the release of the Milwaukee County District Attorney’s

     findings in the matter of Wauwatosa Police Officer Joseph Mensah’s killing of Alvin Cole.

     The Mayor’s Order gave rise to the Wauwatosa Police Department’s response, which

     included the mobilization of numerous additional law enforcement agencies, under the

     supervision of and coordination with the Defendant, City of Wauwatosa.



                                                  1

               Case 2:21-cv-00247-LA Filed 02/24/21 Page 1 of 14 Document 1
3.      On the evening of October 9th, 2020, the Plaintiff was among a crowd of protesters that

     marched westward along North Ave, chanting and singing political songs. As the protesters

     moved, the Wauwatosa Police Department and additional agencies began to close and block

     points of egress for the protesters, a tactic known colloquially as “kettling”. This kettling

     began first by blocking the protesters points of egress to the north and south along

     Wauwatosa Ave, and was then completed by blocking the protesters path west along North

     Ave. With no way to proceed along their route, the protesters stood in place on North Ave

     while the line of Police advanced upon them from the north, south, and west. The Wauwatosa

     Police Department issued a dispersal order, and then shortly thereafter opened fire on the

     crowd of protesters, including the Plaintiff, with “less than lethal” weaponry and chemical

     agents, including tear gas or a similar agent.

4.      The Plaintiff was subjected to chemical agents, as well as shot in the right ankle and foot

     by a “less than lethal” munition, by the Wauwatosa Police Department and additional

     assisting agencies. The Plaintiff was subjected to this force without cause and with limited

     ability to comply with the dispersal order, in violation of the Plaintiff’s Fourth Amendment

     rights against the excessive use of force, and the Plaintiff’s First Amendment right to

     freedom of speech, association and assembly. This excessive force and unconstitutional

     constraint on the Plaintiff’s civil and constitutional rights resulted in physical injuries and

     emotional distress.




                                                      2

            Case 2:21-cv-00247-LA Filed 02/24/21 Page 2 of 14 Document 1
                                  JURISDICTION AND VENUE



5.      This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Therefore, this Court

     has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331(a) and

     1343, the First and Fourth Amendments to the United States Constitution and over the parties

     pursuant to 28 U.S.C. § 1391(b) because this action arises from the commission of tortious

     acts within the State of Wisconsin, by residents of the State of Wisconsin.

6.      Plaintiff further invokes this Court’s supplemental jurisdiction, pursuant to 28 U.S.C.

     §367(a), over any and all state constitutional and state law claims that are so related to the

     claims within the original jurisdiction of this Court that they form part of the same case or

     controversy.

7.      Venue is proper in the United States District Court for the Eastern District of Wisconsin,

     pursuant to 28 U.S.C. §1391(b)(2), in that this is the judicial district in which the events

     giving rise to the claim occurred.

                                          JURY DEMAND

8.      Plaintiff demands a trial by jury in this action on every one of her claims.



                                PARTIES TO THIS COMPLAINT



9.      Plaintiff, Paige Radke, is a citizen of the United States, and is and was at all times

     relevant herein a resident of the City of Milwaukee, County of Milwaukee, State of

     Wisconsin, living at 626 E Kilbourn Avenue, 53202.



                                                   3

            Case 2:21-cv-00247-LA Filed 02/24/21 Page 3 of 14 Document 1
10.      Defendant, City of Wauwatosa, is a municipal corporation located at 7725 W North Ave,

      Wauwatosa, WI 53213, authorized under and created by the laws of the State of Wisconsin.

      It is authorized by law to maintain and operate a Police Department. Through its agents,

      supervisors, operating officers, Council, Departments, Commissions, Boards and

      Committees, its high-level policy makers, Defendant City of Wauwatosa establishes,

      promulgates, and implements the policies, customs, and practices of the City of Wauwatosa

      Police Department.

11.      Defendants, John Does 1-10 are police officers in the Wauwatosa City Police

      Department, or other associated law enforcement agencies providing assistance to the

      Wauwatosa Police Department under agreements for mutual aid.




                                     STATEMENTS OF FACT



12.      Following the killing of George Floyd, an unarmed black man, by the City of

      Minneapolis Police Department on May 25, 2020, Wauwatosa began to experience frequent

      protests calling for reform of policing in the United States. The focus of the protests in

      Wauwatosa was an officer involved shooting that occurred in February of 2020. As of

      September 30, 2020, this officer-involved shooting was under review by the Milwaukee

      County District Attorney’s office. From at least May 25, 2020, it was the custom and practice

      of the City of Wauwatosa Police Department and its individual officers to use chemical

      weapons and “less than lethal” weaponry against peaceful protesters.




                                                    4

             Case 2:21-cv-00247-LA Filed 02/24/21 Page 4 of 14 Document 1
13.      On September 30, 2020, Dennis McBride, acting in his official capacity as Mayor of the

      City of Wauwatosa, unlawfully and without cause pursuant to Sec. 323.14, Wis. Stats.,

      signed a “Proclamation of Emergency” for the City of Wauwatosa which enacted a curfew

      restricting “pedestrian and vehicular traffic on Wauwatosa streets” from 7:00 p.m. to 6:00

      a.m., to commence on October 7, 2020 and continue to October 12, 2020.

14.      This proclamation was made more than a week before any protests were held. At the time

      of the proclamation, Mayor McBride and the City of Wauwatosa had no basis to declare any

      assembly unlawful.

15.      On or about October 6 or 7, 2020, approximately a full week after the execution of this

      order, Mayor McBride made this proclamation public. The timing of this publication

      coincided with the release of the Milwaukee County District Attorney’s office findings

      related to the officer-involved shooting in February of 2020.

16.      On October 9, 2020, Plaintiff Radke took part in a peaceful political demonstration that

      involved marching, chanting, and singing along Wauwatosa City streets. Plaintiff Radke

      arrived at the demonstration outside of Wauwatosa City Hall at approximately 6:55 p.m.,

      prior to the commencement of the curfew.

17.      At approximately 7:45 p.m., the demonstrators, including Plaintiff Radke, stopped a

      reasonable distance away from a police line and began to sing. The protests were non-

      confrontational and were a peaceful assembly of demonstrators engaged in political speech.

18.      At no time did Plaintiff Radke engage in any unlawful, dangerous, or destructive

      behavior. Plaintiff Radke did not see any destructive or unlawful behavior by any of her

      fellow demonstrators either.




                                                  5

             Case 2:21-cv-00247-LA Filed 02/24/21 Page 5 of 14 Document 1
19.       At approximately 7:57 p.m., Plaintiff Radke walked away from the front line of

      demonstrators in order to evaluate which point of egress was available to her and the other

      protesters. It was at this time that she realized that all points of egress to the north, south, and

      west had been blocked by police lines.

20.       By approximately 8:02 p.m., Plaintiff Radke returned to the front line of protesters as the

      police “closed the kettle” around them, blocking their path. At this time, a faint declaration of

      “unlawful assembly” could be heard coming from the police line. Plaintiff Radke expressed

      shock and disbelief that such an infringement on civil liberties could be legal in the United

      States. The crowd began to chant “Why are you in riot gear? I don’t see no riot here”.

      Plaintiff Radke once again wondered aloud where she and other protesters could disperse,

      and she once again noted that no dispersal route was available. The Defendants’ did not

      allow for a safe route of egress for protesters to disperse, nor did the Defendants’ give them

      the adequate time to do so.

21.       At approximately 8:07 p.m., audible hissing was heard coming from the police line.

      Plaintiff Radke remarked that she believed the police line, including John Does 1-10, was

      about to deploy chemical agents against them. Immediately thereafter, and without any

      illegal or provocative act by Plaintiff Radke, or by any other demonstrator, the police lines

      rapidly closed distance in a semi-circle around the demonstrators. A demonstrator to Plaintiff

      Radke’s left side was heard yelling “Please stop! Please stop! Don’t shoot me! Please stop!

      Arrest me, don’t shoot me!” As if on cue, the police line opened fire on the demonstrators,

      including Plaintiff Radke, with “less than lethal” munitions and deployed chemical agents

      against them.




                                                     6

             Case 2:21-cv-00247-LA Filed 02/24/21 Page 6 of 14 Document 1
22.      Plaintiff Radke and the demonstrators began to rapidly fall back to escape the onslaught

      of munitions and chemical agents. The only route away from the risk of “less than lethal”

      munitions was downwind of the chemical agent that had been deployed against them.

      Plaintiff Radke and other nearby demonstrators could be heard coughing incessantly and

      struggling to breathe. Plaintiff Radke stated aloud; “They shot me in my foot!”. By “they,”

      Plaintiff Radke was referring to the Wauwatosa Police Department and/or other law

      enforcement agencies acting in concert with the Wauwatosa Police Department under

      agreements for mutual aid.

23.      At the time Plaintiff Radke was shot, she was not engaged in any activity that threatened

      property, any police officer, or the safety of any other individual.

24.      Once finally clear of the chemical agent, Plaintiff Radke was asked if she was okay by

      another demonstrator. The Plaintiff responded, “I think they broke my foot.” By “they,”

      Plaintiff Radke was referring to the Wauwatosa Police Department and/or other law

      enforcement agencies acting in concert with the Wauwatosa Police Department under

      agreements for mutual aid. The Plaintiff was then assisted by nearby demonstrators to a safer

      area, in order to evaluate her injuries. The assisting demonstrators then began to call for a

      medic.

25.      After receiving what treatment she could from street medics, the Plaintiff was then

      evacuated by vehicle to Columbia St. Mary’s Emergency Care for treatment of her injuries.

26.      At all times herein; the policies, custom and practice, force and threat of force used by the

      Defendants, acting in concert, jointly and severally with the other defendants was

      unnecessary, excessive, and unreasonable.




                                                    7

               Case 2:21-cv-00247-LA Filed 02/24/21 Page 7 of 14 Document 1
27.      The acts of the Defendants described herein, all while acting under color of law and

      pursuant to customs, policies, and/or customs and practices of the City of Wauwatosa

      through its police department, were unreasonable, excessive, and performed in violation of

      Plaintiff’s constitutional rights against the use of excessive force and her right to freedom of

      speech, peaceful association and assembly, secured by the Fourth and First Amendments of

      the Constitution.

28.      As a direct and proximate result of the acts and conduct of the Defendants described

      herein, Plaintiff sustained the following injuries and damages, among others:

         a. Physical injuries to her eyes, mouth, throat and lungs, as a result of the Defendants’

             use of chemical agents against her body;

         b. Physical injuries to her right ankle and foot, as a result of the Defendants’ use of “less

             than lethal” munitions against her body;

         c. Emotional and psychological injury, including but not limited to post-traumatic stress

             and anxiety;

         d. Pain, suffering, mental anguish, public and private humiliation, embarrassment, and

             emotional distress, past and future;

         e. Deprivation of civil liberties and constitutional rights; and

         f. Medical and pharmaceutical expenses, as well as lost wages, past and future.




                                               CLAIMS



                                               COUNT 1



                                                    8

             Case 2:21-cv-00247-LA Filed 02/24/21 Page 8 of 14 Document 1
                          42 U.S.C. § 1983 – FOURTH AMENDMENT

  (Violation of the Plaintiff’s Fourth Amendment Rights to be Free from Excessive Use of

                                                  Force)



29.       Plaintiff re-alleges paragraphs 1 through 28 as if fully set forth herein.

30.       Defendants’ use of force against the Plaintiff was unjustified, excessive, and

      unreasonable.

31.       Defendants’ actions were taken in willful, wanton, reckless and malicious disregard of

      the Plaintiff’s constitutional rights, for which the Plaintiff has suffered injury.

32.       At all times herein, Plaintiff Radke did not harm anyone, and was not an imminent threat,

      nor any kind of threat to anyone or anything.

33.       Plaintiff was not engaged in the commission of any crime for which the officers of any

      law enforcement agencies, including the Wauwatosa Police Department, were attempting to

      stop.

34.       While acting under color of state law and the customs, practices, and policies of the City

      of Wauwatosa, the Defendants deprived the Plaintiff of her Fourth Amendment rights against

      the excessive use of force, for which the Plaintiff is entitled to damages proximately caused

      thereby. Plaintiff has sustained the following injuries and damages, among others:

          a. Physical injuries to her eyes, mouth, throat and lungs, as a result of the Defendants’

              use of chemical agents against her body;

          b. Physical injuries to her right ankle and foot, as a result of the Defendants’ use of “less

              than lethal” munitions against her body;




                                                     9

              Case 2:21-cv-00247-LA Filed 02/24/21 Page 9 of 14 Document 1
         c. Emotional and psychological injury, including but not limited to post-traumatic stress

             and anxiety;

         d. Pain, suffering, mental anguish, public and private humiliation, embarrassment, and

             emotional distress, past and future;

         e. Deprivation of civil liberties and constitutional rights; and

         f. Medical and pharmaceutical expenses, as well as lost wages, past and future.




                                             COUNT 2

                             42 U.S.C. § 1983 – FIRST AMENDMENT

(Violation of the Plaintiff’s First Amendment Right to Freedom of Speech, Association, and

                                         Peaceful Assembly)



35.      Plaintiff re-alleges paragraphs 1 through 34 as if fully set forth herein.

36.      The customs, policies, and practice of the Defendant City of Wauwatosa, and its Mayor

      Dennis McBride and Police Chief Weber, of directing and ordering the unlawful emergency

      curfew and dispersal of people peacefully observing an assembly, or exercising their right to

      freedom of speech, association, or assembly, is unreasonable and unjustified and violated the

      Plaintiff’s First Amendment rights to freedom of speech, association, and assembly.

37.      Defendant City of Wauwatosa, and its Mayor Dennis McBride and Police Chief Weber,

      in implementing the customs, policies, and practice of ordering the emergency curfew and

      forceful dispersal of people peacefully observing or exercising their right to freedom of

      speech, association, and assembly, places the Plaintiff at continuing and foreseeable risk of

      being arrested, or otherwise harmed, for exercising their First Amendment right to freedom
                                                    10

            Case 2:21-cv-00247-LA Filed 02/24/21 Page 10 of 14 Document 1
      of speech, association, and assembly and Fourth Amendment right against the excessive use

      of force.

38.       Defendants’ actions were taken in willful, wanton, reckless and malicious disregard of

      the Plaintiff’s constitutional rights, for which the Plaintiff has suffered injury.

39.       While acting under color of state law and the customs, policies, and/or practice of the

      City of Wauwatosa, the Defendants’ police departments and agents deprived the Plaintiff of

      her First Amendment rights to freedom of speech, association, and assembly, for which the

      Plaintiff is entitled to damages proximately caused thereby. Plaintiff has sustained the

      following injuries and damages, among others:

          a. Physical injuries to her eyes, mouth, throat and lungs, as a result of the Defendants’

              use of chemical agents against her body;

          b. Physical injuries to her right ankle and foot, as a result of the Defendants’ use of “less

              than lethal” munitions against her body;

          c. Emotional and psychological injury, including but not limited to post-traumatic stress

              and anxiety;

          d. Pain, suffering, mental anguish, public and private humiliation, embarrassment, and

              emotional distress, past and future;

          e. Deprivation of civil liberties and constitutional rights; and

          f. Medical and pharmaceutical expenses, as well as lost wages, past and future.



                                              COUNT 3

                              42 U.S.C. § 1983 – FIRST AMENDMENT

 (Retaliation in Violation of the Plaintiff’s First Amendment Right to Freedom of Speech,

                                 Association and Peaceful Assembly)
                                                     11

            Case 2:21-cv-00247-LA Filed 02/24/21 Page 11 of 14 Document 1
40.       Plaintiff re-alleges paragraphs 1 through 39 as if fully set forth herein.

41.       Under color of state law, and/or the customs, policies, and practice of City of Wauwatosa,

      the officers of the Wauwatosa Police Department, or other officers of associated law

      enforcement agencies working under mutual aid agreements with the Wauwatosa Police

      Department, shot Plaintiff Radke with chemical agents and other “less than lethal” munitions

      in response to the content of her speech because it questioned police violence.

42.       Defendants’ actions constituted unlawful retaliation for the exercise of her First

      Amendment rights because they did not like the message against police violence in general

      and because it was directed against the conduct of one of their own colleagues who had killed

      three people in a five year time period.

43.       Defendants exhibited an animus against the content of Plaintiff’s message and utilized the

      force of the state against her in retaliation.

44.       The customs, policies, and/or practices of the Defendants’ cause a person of ordinary

      firmness, such as the plaintiff, to be chilled in the exercise of their constitutional right to

      freedom of speech, association, and assembly.

45.       While acting under color of state law, and/or the customs, policies, and practice of City of

      Wauwatosa, the Defendants’ police departments and agents deprived the Plaintiff of her First

      Amendment rights to freedom of speech, association, and assembly, for which the Plaintiff is

      entitled to damages proximately caused thereby. Plaintiff has sustained the following injuries

      and damages, among others:




                                                       12

            Case 2:21-cv-00247-LA Filed 02/24/21 Page 12 of 14 Document 1
       a. Physical injuries to her eyes, mouth, throat and lungs, as a result of the Defendant’s

           use of chemical agents against her body;

       b. Physical injuries to her right ankle and foot, as a result of the Defendant’s use of “less

           than lethal” munitions against her body;

       c. Emotional and psychological injury, including but not limited to post-traumatic stress

           and anxiety;

       d. Pain, suffering, mental anguish, public and private humiliation, embarrassment, and

           emotional distress, past and future;

       e. Deprivation of civil liberties and constitutional rights; and

       f. Medical and pharmaceutical expenses, as well as lost wages, past and future.




                                    RELIEF REQUESTED



       WHEREFORE, The Plaintiff respectfully demands relief, jointly and severally against all

Defendants, as follows:

       a. Compensatory damages for the physical, emotional, and economic injuries suffered

           by the Plaintiff by reason of the Defendants’ unconstitutional, unjustified, excessive,

           and unreasonable actions and policies, in an amount fair, just, and reasonable and in

           conformity with the evidence at trial;

       b. Punitive and exemplary damages to the extent allowable by law;

       c. Attorneys fees and costs as allowed, pursuant to 42 U.S.C. §1988; and

       d. Such other and further relief as appears just and proper.



                                                  13

         Case 2:21-cv-00247-LA Filed 02/24/21 Page 13 of 14 Document 1
                                           Dated this 24th day of February, 2021

                                                    SPERLING LAW OFFICES LLC

                                                    Attorneys for Plaintiff


                                           /s/ Michael S. Sperling
                                           /s/ Patrick D. Bomhack

                                           Michael S. Sperling
                                           State Bar ID #1005133
                                           msperling@milwaukeelawfirm.com

P.O. Address:                              Patrick D. Bomhack
                                           State Bar ID # 1087305
100 E. Wisconsin Avenue                    pbomhack@milwaukeelawfirm.com
Suite 1020
Milwaukee, WI 53202
Tel: (414) 273-7100
Fax: (414) 276-9022




                                      14

         Case 2:21-cv-00247-LA Filed 02/24/21 Page 14 of 14 Document 1
